446 F.2d 50
Lawrence J. ROUSSELLE, Jr., Plaintiff-Appellant,v.Leander H. PEREZ, Jr., et al., Defendants-Appellees.No. 71-1075 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
July 7, 1971.

Benjamin E. Smith, Smith & Scheuermann, New Orleans, La., for plaintiff-appellant.
Preston H. Hufft, Chalmette, La., on brief for defendants-appellees.
ORDER DISMISSING APPEAL
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.


1
It being plainly obvious that this Court is without jurisdiction of this appeal, we, sua sponte, order the same dismissed.


2
Dismissed.